Exhibit 10.55

 

AMD-FASL PATENT CROSS-LICENSE AGREEMENT

 

THIS AMD-FASL PATENT CROSS-LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of June 30, 2003 (the “Effective Date”), by and between Advanced
Micro Devices, Inc., a Delaware corporation (“Parent”) and FASL LLC, a Delaware
limited liability company (“FASL”). Parent and FASL are hereinafter also
referred to, collectively, as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, FASL was formed for the purpose of conducting the Business;

 

WHEREAS, Parent, Fujitsu Limited, a Japanese corporation (“Fujitsu”), AMD
Investments, Inc. and Fujitsu Microelectronics Holding, Inc. have entered into
that certain Amended and Restated Limited Liability Company Operating Agreement
of FASL LLC as of June 30, 2003 (the “Operating Agreement”); and

 

WHEREAS, Parent and FASL each own or control, and may in the future obtain
ownership or control of, various patent rights to which the other Party wishes
to acquire a license.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Parent and FASL agree
as follows:

 

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION

 

1.1 Capitalized but Undefined Terms. Capitalized terms used in this Agreement
but not defined herein shall have the meaning ascribed to such terms in the
Operating Agreement.

 

1.2 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

1.2.1 “Acquired Party” means a Party or the Semiconductor Group of a Party that
has undergone a Change of Control.

 

1.2.2 “Acquired Party Covered Product” has the meaning set forth in Section
9.3.3(a).

 

1.2.3 “Acquirer” means a Third Party that, through a Change of Control of an
Acquired Party, either (a) acquires, through any transaction or series of
related transactions, ownership of securities representing more than fifty
percent (50%) of the power to elect Acquired Party’s board of directors or other
managing authority, or in the case Acquired Party is a non-corporate Person,
equivalent interests, (b) consolidates with or merges with or into Acquired
Party, or has Acquired Party merged into it, or (c) purchases or otherwise
receives transfer of all or a substantially all of the assets or business of
Acquired Party.

 

1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.2.4 “Acquirer Competitive Product” has the meaning set forth in Section
9.3.3(b).

 

1.2.5 “Acquirer Licensed Patents,” with respect to an Acquirer to which this
Agreement is assigned pursuant to Section 10.6, means all Patents that, as of
the effective date of such assignment or thereafter during the Term, are wholly
owned by Acquirer, or as to which, and only to the extent and subject to the
conditions under which, Acquirer has the right, as of the effective date of such
assignment or thereafter during the Term, to grant licenses or sublicenses
without such grant resulting in the payment of royalties or other consideration
to third parties (unless the non-assigning Party undertakes to pay directly or
to reimburse Acquirer for any such royalties or other consideration, in which
case such Patents shall be included within the Acquirer Licensed Patents),
except for payments to a Subsidiary of Acquirer sublicensed hereunder or
payments to Persons for inventions made by such Persons while employees or
contractors of Acquirer or any Subsidiary of Acquirer sublicensed hereunder.

 

1.2.6 “Assigned Patent Rights” has the meaning set forth in the Intellectual
Property Contribution and Ancillary Matters Agreement.

 

1.2.7 “Auxiliary Part” means input/output means, supporting means, terminal
members, conductors or equivalent interconnecting members, housing means, any
environmental controlling means included within such housing means or unitary
with such housing means and active and/or passive elements unitarily or
separately combined with a Semiconductor Product and any other parts, primarily
useable in or for manufacturing, assembling or packaging Semiconductor Products.

 

1.2.8 “Basic Royalty Payment” has the meaning set forth in Section 6.1.

 

1.2.9 “Change of Control” shall be deemed to have occurred, with respect to a
Person (which, for purposes of this Section 1.2.9 also includes the
Semiconductor Group of either Party), when: (a) any “person” or “group” (as such
terms are used in Sections 13(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of shares representing more than fifty percent (50%) of the combined voting
power of the then-outstanding securities entitled to vote generally in elections
of directors of such Person, or in the case such Person is a non-corporate
Person, equivalent interests; (b) such Person consolidates with or merges with
or into any other Person, or any other Person merges into such Person, unless
immediately after such consolidation or merger, the Persons that, prior to such
consolidation or merger, owned the then-outstanding securities of such Person
entitled to vote generally in elections of directors, or in the case such Person
is a non-corporate Person, equivalent interests, own in the aggregate at least
fifty percent (50%) of such securities or equivalent interests of the surviving
entity; or (c) such Person sells or otherwise transfers all or substantially all
of the assets or business of such Person.

 

1.2.10 “Change of Control Date” means, with respect to the Change of Control of
a Person, the effective date of such Change of Control.

 

1.2.11 “Circuit Patents” means those Licensed Patents that claim a plurality of
active and/or passive elements for generating, receiving, transmitting, storing,

 

2

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

transforming or acting in response to electrical signal(s) to achieve a
particular function, provided that Circuit Patents shall not include Process
Patents.

 

1.2.12 “Coatue Licensed Patents” means the patent and patent applications set
forth on Schedule 1.2.12 and all Patents issuing on such patent applications.

 

1.2.13 “Coatue Product” means any Licensed Product that incorporates Polymer
Technology and that is manufactured by FASL or for FASL by a Third Party that is
not licensed under the Coatue Licensed Patents.

 

1.2.14 “Coatue Royalty Payment” has the meaning set forth in Section 6.2.

 

1.2.15 “Control” (including “Controlled,” “Controlling” and other forms
thereof), with respect to a Person, means beneficial ownership, directly or
indirectly, of securities representing more than fifty percent (50%) of the
power to elect such Person’s board of directors or other managing authority, or
in the case of a non-corporate Person, equivalent interests.

 

1.2.16 “Exchange Rate” means, with respect to any payment by FASL to Parent, the
exchange rate for bank cable transfers from the applicable currency to United
States dollars as quoted by Citibank, N.A.

 

1.2.17 “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

1.2.18 “Existing Product” of a Person, as of a certain date, means a Licensed
Product developed by or for such Person and being made (or have made) and
offered for sale by such Person on or prior to such date.

 

1.2.19 “FASL” has the meaning set forth in the first paragraph of this
Agreement.

 

1.2.20 “FASL Content” has the meaning set forth in the AMD Distribution
Agreement.

 

1.2.21 “FASL Licensed Patents” means all Patents that, as of the Effective Date
or thereafter during the Term, are wholly owned by FASL or any of its
Subsidiaries that are subject to control by the FASL Semiconductor Group, or as
to which, and only to the extent and subject to the conditions under which, FASL
or any of its Subsidiaries that are subject to control by the FASL Semiconductor
Group has the right, as of the Effective Date or thereafter during the Term, to
grant licenses or sublicenses without such grant resulting in the payment of
royalties or other consideration to third parties (unless Parent undertakes to
pay directly or to reimburse FASL and/or its Subsidiaries, as applicable, for
any such royalties or other consideration, in which case such Patents shall be
included within the FASL Licensed Patents), except for payments to FASL or any
of its Subsidiaries that are subject to control by the FASL Semiconductor Group
or payments to Persons for inventions made by such Persons while employees or
contractors of FASL or any of its Subsidiaries that are subject to control by
the FASL Semiconductor Group. Notwithstanding any of the foregoing, FASL
Licensed Patents do not include any Assigned Patent Rights.

 

3

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.2.22 “Fujitsu” has the meaning set forth in the Recitals.

 

1.2.23 “Intellectual Property Contribution and Ancillary Matters Agreement”
means that certain Intellectual Property Contribution and Ancillary Matters
Agreement entered into as of June 30, 2003 by and among Parent, FASL, AMD
Investments, Inc. and Fujitsu.

 

1.2.24 “Licensed Patents” means, collectively, the FASL Licensed Patents, the
Parent Licensed Patents, and the Subsidiary Licensed Patents of each Subsidiary
of Parent that, pursuant to Section 5.1, is granted sublicenses of the rights,
licenses and immunities granted to Parent under Sections 2, 3 and 4.

 

1.2.25 “Licensed Product” means any of the items described in the following
clauses (a) through (d) and/or parts thereof:

 

(a) Semiconductive Material;

 

(b) Auxiliary Part;

 

(c) Semiconductor Product; or

 

(d) Manufacturing Apparatus.

 

1.2.26 “Manufacturing Apparatus” means any instrumentality or aggregate of
instrumentalities primarily designated for use in the making of any of the items
set forth in clauses (a) through (c) of Section 1.2.25 and/or parts thereof.

 

1.2.27 “Net Sales” with respect to a product, means the gross amounts invoiced
by FASL and its Subsidiaries for the sale or other distribution of the product
within any country, less (a) separately stated charges for sales and use taxes,
excise taxes, customs duties and other similar taxes, and (b) any amounts that
FASL and its Subsidiaries actually paid for the non-FASL Content, if any, of
such product.

 

1.2.28 “Non-Semiconductor Group,” with respect to a Party, means any of such
Party’s internal groups or other organizations that is not the Semiconductor
Group of such Party.

 

1.2.29 “Operating Agreement” has the meaning set forth in the Recitals.

 

1.2.30 “Parent” has the meaning set forth in the first paragraph of this
Agreement.

 

1.2.31 “Parent Licensed Patents” means all Patents that, as of the Effective
Date or thereafter during the Term, are wholly owned by Parent, or as to which,
and only to the extent and subject to the conditions under which, Parent has the
right, as of the Effective Date or thereafter during the Term, to grant licenses
or sublicenses without such grant resulting in the payment of royalties or other
consideration to third parties (unless FASL undertakes to pay directly or to
reimburse Parent for any such royalties or other consideration, in which case
such Patents shall be included within the Parent Licensed Patents), except for
payments to a Subsidiary of Parent sublicensed hereunder or payments to

 

4

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Persons for inventions made by such Persons while employees or contractors of
Parent or any Subsidiary of Parent sublicensed hereunder. Parent Licensed
Patents includes Coatue Licensed Patents.

 

1.2.32 “Party” and “Parties” have the respective meanings set forth in the first
paragraph of this Agreement.

 

1.2.33 “Patents” means all classes or types of patents (including design
patents) and utility models of all countries of the world issued or issuing on
patent or utility model applications entitled to an effective filing date that
is on or before the end of the Term, and respective applications therefor,
together with any divisions, continuations and continuations-in-part and
reissues and results of re-examinations thereof.

 

1.2.34 “Pending Product” of a Person, as of a certain date, means a Licensed
Product developed by or for such Person that such Person reasonably expects to
tapeout within eighteen (18) months of such date (as specified in a then-current
written product roadmap as of such date) and that such Person reasonably expects
to make (or have made) and sell commencing reasonably promptly thereafter.

 

1.2.35 “Polymer Technology” shall have a meaning to be agreed upon by the
Parties and Fujitsu. The Parties and Fujitsu will negotiate such meaning in good
faith promptly after the Effective Date.

 

1.2.36 “Process Patents” means those Licensed Patents that claim (a) a process
for designing and/or making Licensed Products, including equipment used
therefor, (b) materials comprising or used in the manufacturing of Licensed
Products, or (c) a structure for the arrangement or interrelationship of
regions, layers, electrodes or contacts of Licensed Products.

 

1.2.37 “Royalty Payment” means any Basic Royalty Payment or Coatue Royalty
Payment.

 

1.2.38 “Semiconductive Element” means an element consisting primarily of a body
of Semiconductive Material having a plurality of electrodes associated
therewith, whether or not said body consists of a single Semiconductive Material
or of a multiplicity of such materials, whether or not said body has, therein
and/or thereon, one or more junctions and whether or not said body includes one
or more layers or other regions (constituting substantially less than the whole
of said body) of a material or materials which are of a type other than
Semiconductive Material, and if provided as a part thereof, said element
includes passivating means thereof.

 

1.2.39 “Semiconductive Material” means any material whose conductivity is
intermediate to that of metals and insulators at room temperature and whose
conductivity increases with increasing temperature over some temperature range.

 

1.2.40 “Semiconductor Group,” with respect to a Party, means the internal group
or other organization of such Party having as its primary activities the
research and development and making of Semiconductor Products for, and selling
of Semiconductor Products to, the semiconductor merchant market. The FASL
Semiconductor Group currently

 

5

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

consists of FASL in its entirety. The Parent Semiconductor Group currently
consists of Parent in its entirety.

 

1.2.41 “Semiconductor Product” means:

 

(a) a Semiconductive Element; or

 

(b) a Semiconductive Element and one or more films of conductive, semiconductive
or insulating materials formed on a surface or surfaces of such Semiconductive
Element, said film or films comprising one or more conductors, active or passive
electrical circuit elements or any combination thereof; or

 

(c) a unitary assembly consisting of one or more of the elements described in
clauses (a) and/or (b) of this Section 1.2.41 having a fixed permanent physical
relationship established therebetween; or

 

(d) a unitary assembly consisting primarily of (i) one or more of the elements
described in clauses (a), (b) and/or (c) of this Section 1.2.41, and (ii) one or
more film devices having a fixed permanent physical relationship established
therebetween.

 

Semiconductor Product includes, if provided therewith as a part thereof, (A)
Auxiliary Parts and (B) additional electrical circuits constituted thereby and
integrally included therein, provided that such Auxiliary Parts and additional
electrical circuits are incidental to the functionality of such Semiconductor
Products.

 

1.2.42 “Semi-Annual Period” means each half of FASL’s fiscal year (i.e., January
1 through June 30, and July 1 through December 31); provided, however, that the
first Semi-Annual period shall commence on the Effective Date and shall end on
December 31, 2003, and the last Semi-Annual Period shall end on the effective
date of any termination of this Agreement.

 

1.2.43 “Subsidiary” of a Party means any other Person that is Controlled by such
Party, but such other Person shall be deemed to be a Subsidiary only so long as
such Control exists. Notwithstanding the foregoing, neither FASL nor any
Subsidiaries of FASL shall be deemed a Subsidiary of Parent.

 

1.2.44 “Subsidiary Licensed Patents,” with respect to a Subsidiary of Parent
that, pursuant to Section 5.1, is granted sublicenses of the rights, licenses
and immunities granted to Parent under Sections 2, 3 and 4, means all Patents
that, as of the date of sublicense or thereafter during the Term, are wholly
owned by such Subsidiary, or as to which, and only to the extent and subject to
the conditions under which, such Subsidiary has the right, as of the date of
sublicense or thereafter during the Term, to grant licenses or sublicenses,
without such grant resulting in the payment of royalties or other consideration
to third parties (unless FASL undertakes to pay directly or to reimburse such
Subsidiary for any such royalties or other consideration, in which case such
Patents shall be included within the Subsidiary Licensed Patents), except for
payments to Parent or any other Subsidiary of Parent sublicensed hereunder or
payments to Persons for inventions made by such Persons while employees or
contractors of such Subsidiary or any other Subsidiary of Parent sublicensed
hereunder.

 

6

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.2.45 “Successor Product” means a subsequent or follow-on version of an
Acquired Party Covered Product or Acquirer Competitive Product that is based on
substantially the same technology (including “process shrinks” of such products
and other incremental improvements thereto) as such Acquired Party Covered
Product or Acquirer Competitive Product without the benefit of fundamental
advances in design, and that is intended to replace such Acquired Party Covered
Product or Acquirer Competitive Product and to be used in the same type of
application (e.g., personal computer, mobile phone, etc.).

 

1.2.46 “Term” means the period commencing on the Effective Date and ending on
the effective date of the termination of this Agreement pursuant to Section 9.

 

1.2.47 “Termination Agreement” means that certain Termination Agreement entered
into as of June 30, 2003 by and among Parent, Fujitsu, and FASL (Japan).

 

1.2.48 “Third Party” means any Person other than the Parties and other than any
Person Controlling, Controlled by or under common Control with either Party.

 

1.2.49 “Transaction Documents” has the meaning set forth in the Contribution
Agreement.

 

1.3 Interpretation.

 

1.3.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.” The words “make” and “have made” include the acts of developing,
assembling, packaging and/or testing.

 

1.3.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Schedules herein are to Sections and Schedules of
this Agreement. The titles, captions and headings of this Agreement are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

1.3.3 Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to a Person include its successors and permitted
assigns, (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (c)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2. MUTUAL RELEASE

 

2.1 Release by FASL. FASL hereby releases, acquits and forever discharges Parent
hereunder from any and all claims or liability for infringement or alleged
infringement of any FASL Licensed Patent by performance of acts prior to the
date on which such Patent becomes a FASL Licensed Patent that, if performed on
or after such date, would be acts licensed, sublicensed or immunized hereunder.

 

7

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.2 Release by Parent. Parent hereby releases, acquits and forever discharges
FASL hereunder from any and all claims or liability for infringement or alleged
infringement of any Parent Licensed Patent by performance of acts prior to the
date on which such Patent becomes a Parent Licensed Patent that, if performed on
or after such date, would be acts licensed, sublicensed or immunized hereunder.

 

3. GRANTS OF LICENSE

 

3.1 Grant by FASL. Subject to the terms and conditions of this Agreement, FASL
hereby grants to Parent a non-exclusive and non-transferable (except pursuant to
Section 10.6) license under FASL Licensed Patents:

 

3.1.1 to make, have made, use, sell, offer to sell, lease, import or otherwise
dispose of Licensed Products (other than Manufacturing Apparatuses) anywhere in
the world; and

 

3.1.2 to make, have made and use Manufacturing Apparatuses anywhere in the
world, and to sell, offer to sell, lease, import or otherwise dispose of such
Manufacturing Apparatuses anywhere in the world.

 

3.2 Grant by Parent. Subject to the terms and conditions of this Agreement,
Parent hereby grants to FASL a non-exclusive and non-transferable (except
pursuant to Section 10.6) license under Parent Licensed Patents:

 

3.2.1 to make, have made, use, sell, offer to sell, lease, import or otherwise
dispose of Licensed Products (other than Manufacturing Apparatuses) anywhere in
the world; and

 

3.2.2 to make, have made and use Manufacturing Apparatuses anywhere in the
world, and to sell, offer to sell, lease, import or otherwise dispose of such
Manufacturing Apparatuses anywhere in the world.

 

3.3 Non-Semiconductor Groups.

 

3.3.1 Notwithstanding anything to the contrary in this Agreement, the rights,
licenses and immunities granted by Parent hereunder to FASL (and the definition
of Parent Licensed Patents included in such grant) shall exclude Licensed
Patents of any Parent Non-Semiconductor Group. No Parent Non-Semiconductor Group
may exercise the rights, licenses and immunities granted hereunder to Parent for
Licensed Products, except with respect to Licensed Products that are made by or
for the Parent Semiconductor Group or a Subsidiary sublicensed hereunder.

 

3.3.2 Notwithstanding anything to the contrary in this Agreement, the rights,
licenses and immunities granted by FASL hereunder to Parent (and the definition
of FASL Licensed Patents included in such grant) shall exclude Licensed Patents
of any FASL Non-Semiconductor Group. No FASL Non-Semiconductor Group may
exercise the rights, licenses and immunities granted hereunder to FASL for
Licensed Products, except with respect to Licensed Products that are made by or
for the FASL Semiconductor Group or a Subsidiary sublicensed hereunder.

 

8

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

4. IMMUNITY FOR CUSTOMERS AND USERS

 

4.1 Grant of Immunity by FASL. The licenses granted to Parent pursuant to
Section 3 shall include immunity for (and FASL hereby covenants not to sue) the
resellers, distributors, users and other customers, direct or indirect, of
Parent for Licensed Products made, imported, sold, offered for sale, leased or
otherwise disposed of by or for or on behalf of Parent as set forth herein
(whether such products are used, imported, sold, offered for sale, leased or
otherwise disposed of alone or in combination with other products or services,
although such immunity will not extend to any such combinations or parts of such
other products or services other than the Licensed Products). With respect to
products made by Parent on a foundry basis where a customer engages Parent as a
foundry to make products for resale in the semiconductor merchant market by such
customer based on designs, logic and/or specifications of such customer, the
immunities granted to such customer pursuant to this Section 4 shall extend only
to any Parent materials, information or technology supplied to such customer or
incorporated in such products, or the process or method used to make such
products. For purposes of clarification, the foregoing shall not affect in any
way the licenses and immunities granted to Parent and its resellers,
distributors, users and other customers (to the extent such other customers are
not engaging Parent as a foundry as described above), direct or indirect, by
this Agreement, including Sections 3 and 5 and this Section 4. The sale or other
disposition to resellers, distributors, users and other customers, direct or
indirect, of products by Parent does not convey any license or immunity, by
implication, estoppel, or otherwise, to such resellers, distributors, users and
other customers, direct or indirect, under Patent claims covering combinations
of such products with other devices or elements.

 

4.2 Grant of Immunity by Parent. The licenses granted to FASL pursuant to
Section 3 shall include immunity for (and Parent hereby covenants not to sue)
the resellers, distributors, users and other customers, direct or indirect, of
FASL for Licensed Products made, imported, sold, offered for sale, leased or
otherwise disposed of by or for or on behalf of FASL as set forth herein
(whether such products are used, imported, sold, offered for sale, leased or
otherwise disposed of alone or in combination with other products or services,
although such immunity will not extend to any such combinations or parts of such
other products or services other than the Licensed Products). With respect to
products made by FASL on a foundry basis where a customer engages FASL as a
foundry to make products for resale in the semiconductor merchant market by such
customer based on designs, logic and/or specifications of such customer, the
immunities granted to such customer pursuant to this Section 4 shall extend only
to any FASL materials, information or technology supplied to such customer or
incorporated in such products, or the process or method used to make such
products. For purposes of clarification, the foregoing shall not affect in any
way the licenses and immunities granted to FASL and its resellers, distributors,
users and other customers (to the extent such other customers are not engaging
FASL as a foundry as described above), direct or indirect, by this Agreement,
including Sections 3 and 5 and this Section 4. The sale or other disposition to
resellers, distributors, users and other customers, direct or indirect, of
products by FASL does not convey any license or immunity, by implication,
estoppel, or otherwise, to such resellers, distributors, users and other
customers, direct or indirect, under Patent claims covering combinations of such
products with other devices or elements.

 

9

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5. EXTENSION OF LICENSE

 

5.1 Right of Parent. Parent shall have the right to grant sublicenses of the
rights, licenses and immunities granted to Parent under Sections 2, 3 and 4, to
a Subsidiary of Parent that is subject to control by the Semiconductor Group,
but subject to the condition that such Subsidiary grants a license to FASL under
its Subsidiary Licensed Patents, if any. Any such grant-back license shall
otherwise be of a scope equivalent to that of Section 3.2. For purposes of
clarification, (a) except as set forth in Section 5.2, it is an option, and not
an obligation, for a Subsidiary to grant back such a license, unless and until
such Subsidiary elects to be granted a sublicense of such rights, licenses and
immunities, and (b) even without obtaining such a sublicense, a Subsidiary of
Parent (whether subject to control by the Semiconductor Group or a
Non-Semiconductor Group) may exercise the rights, licenses and immunities
granted hereunder to Parent solely for Licensed Products that are made by or for
the Semiconductor Group or a Subsidiary of Parent sublicensed hereunder.

 

5.2 Semiconductor Group Subsidiaries. If requested by FASL, Parent shall cause a
Subsidiary actually controlled by the Semiconductor Group of Parent to grant a
license to FASL under Section 5.1, in which case such Subsidiary shall be deemed
sublicensed pursuant to Section 5.1.

 

5.3 Right of FASL. FASL shall have the right to grant sublicenses of the rights,
licenses and immunities granted to FASL under Sections 2, 3 and 4, to
Subsidiaries of FASL that are subject to control by the FASL Semiconductor
Group.

 

5.4 No Other Right. A Party shall not have the right to grant sublicenses of the
Patents licensed hereunder except as provided in this Section 5 or in Section
7.1 of the Intellectual Property Contribution and Ancillary Matters Agreement.

 

6. ROYALTIES

 

6.1 Basic Royalty Payments. In consideration of the licenses set forth in
Section 3.2 with respect to Parent Licensed Patents other than Coatue Licensed
Patents, FASL shall pay to Parent the following royalty payments (each a “Basic
Royalty Payment”):

 

6.1.1 During the ***** year period commencing on the Effective Date, ***** of
Net Sales of Licensed Products;

 

6.1.2 During the ***** year period commencing on the ***** anniversary of the
Effective Date, ***** of Net Sales of Licensed Products; and

 

6.1.3 During the ***** year period commencing on the ***** anniversary of the
Effective Date, ***** of Net Sales of Licensed Products.

 

FASL shall not owe any royalties on Net Sales of Licensed Products occurring on
or after the ***** anniversary of the Effective Date in consideration of the
license hereunder to Parent Licensed Patents.

 

6.2 Coatue Royalty Payments. In consideration of the licenses set forth in
Section 3.2 with respect to Coatue Licensed Patents and the license set forth in
Section 5 of the Intellectual Property Contribution and Ancillary Matters
Agreement, in addition to Basic

 

10

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Royalty Payments as set forth in Section 6.1, FASL shall pay to Parent during
the period commencing ***** and terminating on *****, ***** of Net Sales of
Coatue Products (each a “Coatue Royalty Payment”). FASL shall not owe any
royalties on Net Sales of Coatue Products, other than Basic Royalty Payments as
set forth in Section 6.1, occurring on or after ***** in consideration of the
license hereunder to Coatue Licensed Patents.

 

6.3 Reports. FASL shall: (a) keep accurate and detailed accounts and records of
all Royalty Payments due under this Agreement; and (b) within sixty (60) days
after the last day of each Semi-Annual Period, deliver to Parent a statement of
all Royalty Payments due to Parent, if any, during such Semi-Annual Period.

 

6.4 Payment Terms. Royalty Payments for Net Sales occurring during each
Semi-Annual Period shall be made within sixty (60) days from the end of such
Semi-Annual Period. All amounts payable by FASL to Parent shall be paid by wire
transfer of U.S. Dollars in immediately available funds to such financial
institution and account number as Parent may designate in writing to FASL.

 

6.5 Exchange Rates. In the event of any Net Sales from the sale or other
distribution of a Licensed Product by FASL in any currency other than U.S.
Dollars, for purposes of determining the Royalty Payment, FASL shall use the
Exchange Rate in effect on the last day of the month in which such sale or other
distribution was effected.

 

6.6 Late Payments. If FASL fails to make any payment on or before the required
payment date, FASL shall be liable for interest on such payment, for the period
commencing on such required payment date and ending on the date such payment is
made, at the rate of ten percent (10%) per annum or the maximum amount allowed
by Applicable Law, whichever is less.

 

6.7 Taxes. In the event that FASL is required by Applicable Law to withhold any
Tax from any amount payable by FASL to Parent hereunder, (a) FASL shall withhold
such Tax and remit such withheld amount to the appropriate Governmental
Authorities in accordance with Applicable Law and shall promptly report to
Parent the amounts and dates of all such withholdings, and (b) the amount
otherwise payable to Parent by FASL hereunder upon which such withholding is
based shall be decreased accordingly; provided, that FASL shall in all events
provide Parent with five Business Days advance written notice of the amount of
any withholding to be made hereunder. FASL shall promptly furnish Parent with
official copies (or certified copies if official copies are not available) of
each Tax receipt received from any Governmental Authority and a copy of any
document pertaining to Parent filed with any Governmental Authority (including
United States Internal Revenue Service Form 1042-S), and shall furnish Parent
with such other documentation relating to any such deductions or withholdings as
may be reasonably requested by Parent. If at any time Parent believes that FASL
may in the future adopt withholding practices in respect of Parent that are not
in accordance with the requirements of Applicable Law, Parent shall notify FASL
of the basis for its objection to such withholding practices and, if the matter
cannot be resolved by agreement, FASL shall refer the issue to an independent
law firm of national stature (which shall not be a law firm that is regularly
used by FASL or AMD), which shall advise FASL concerning the legal obligations
of FASL in respect of withholding, and thereafter FASL shall act consistently
with such advice in matters pertaining to withholding. If FASL acts in
accordance with the advice of such law firm and a Governmental Authority later
asserts in

 

11

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

writing to any Party that FASL failed to withhold Tax from amounts payable to
Parent hereunder at the time and/or in the amounts required by Chapter 3 of the
Code or comparable provisions of other Tax laws in respect of Parent, then
Parent shall promptly upon receipt of a copy of such writing accompanied by a
written notice from FASL specifying that a payment is required pursuant to this
Section 6.7 pay to such Governmental Authority an amount in full satisfaction of
the amount of Taxes so asserted by such Governmental Authority. If Parent does
not promptly pay such amount to such Governmental Authority, then, unless Parent
provides satisfactory written evidence of settlement in full of the matter
asserted by the Governmental Authority, FASL shall withhold such amount from the
next payment(s) to Parent, shall promptly pay such withheld amounts over to such
Governmental Authority in payment of such asserted liability for Taxes.

 

6.8 Audit. Parent may audit the books and records of FASL and its Subsidiaries
as may reasonably be required to verify the accuracy and sufficiency of FASL’s
payment of Royalty Payments hereunder. Any such audit shall be at Parent’s
expense; provided that, if such audit reveals an underpayment of five percent
(5%) or more, FASL shall promptly pay to Parent all costs and expenses of such
audit. FASL shall promptly pay Parent the amount of any underpayment revealed by
any such audit. Parent’s rights under this provision, with respect to Royalty
Payments paid and payable on Net Sales occurring during each Semi-Annual Period,
shall continue for a period of six (6) years after the last day of such
Semi-Annual Period.

 

7. WARRANTIES AND DISCLAIMERS

 

7.1 Warranties. Subject to Section 10.1, each Party represents and warrants to
the other Party that it has the right, and will continue during the term of this
Agreement to have the right, to grant to or for the benefit of the other Party
the rights and licenses granted hereunder in accordance with the terms of this
Agreement and such grant of rights and licenses does not, and will not during
the term of this Agreement, conflict with the rights and obligations of such
Party under any other license, agreement, contract or other undertaking.

 

7.2 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ANY TRANSACTION
DOCUMENT, NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

 

8. LIMITATION OF LIABILITY

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY UNDER ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY DAMAGES FOR LOSS OF
PROFITS, REVENUE OR BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

12

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

9. TERM AND TERMINATION

 

9.1 Term. This Agreement will be effective as of the Effective Date, and will
continue in full force and effect until the later to occur of (a) the tenth
(10th) anniversary of the Effective Date, or (b) Parent transferring 100% of its
membership interest in FASL or 100% of its economic interest in FASL, regardless
of whether such transfer results in the admission of another member, at which
time this Agreement shall terminate, unless earlier terminated as set forth in
this Section 9.

 

9.2 Termination for Change of Control of Party. Either Party shall have the
right to terminate this Agreement, or to invoke the provisions of Section 9.3.3
if this Agreement was previously terminated, in the event the other Party or its
Semiconductor Group undergoes a Change of Control (including a Change of Control
in connection with bankruptcy proceedings of such other Party) by giving thirty
(30) days’ written notice of termination or invocation to the other Party,
provided that the terminating or invoking Party must exercise such right no
later than ninety (90) days after receiving notice of such Change of Control.

 

9.3 Effect on Licenses

 

9.3.1 Upon termination of this Agreement pursuant to Section 9.1, the rights,
licenses and immunities granted by each Party and its Subsidiaries hereunder
shall survive such termination and shall continue until the expiration of the
last to expire of the Licensed Patents, subject to Sections 9.2 and 9.3.3.

 

9.3.2 Upon termination of this Agreement pursuant to Section 9.2, the rights,
licenses and immunities granted by each Party and its Subsidiaries hereunder
shall survive such termination solely under those Licensed Patents that are
entitled to an effective filing date that is on or before, and are licensed as
of, the Change of Control Date, and shall continue until the expiration of the
last to expire of such Licensed Patents, subject to Sections 9.2 and 9.3.3.

 

9.3.3 Upon termination of this Agreement pursuant to Section 9.2 or invocation
of the provisions of this Section 9.3.3 pursuant to Section 9.2, the rights,
licenses and immunities granted under Circuit Patents to Acquired Party and its
Subsidiaries hereunder shall be limited solely to:

 

(a) each Existing Product and Pending Product of Acquired Party and its
Subsidiaries sublicensed hereunder as of the Change of Control Date (“Acquired
Party Covered Product”);

 

(b) each Existing Product and Pending Product of Acquirer as of the Change of
Control Date that would have been in direct competition with an Acquired Party
Covered Product if both such products were offered for sale contemporaneously by
different Persons (“Acquirer Competitive Product”); and

 

(c) Successor Products.

 

Notwithstanding anything to the contrary, once the rights, licenses and
immunities granted under Circuit Patents to an Acquired Party and its
Subsidiaries hereunder have been limited

 

13

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

pursuant to this Section 9.3.3, in no event shall such rights, licenses and
immunities be subsequently broadened or expanded to cover additional products or
Patents.

 

9.4 Effect on Royalties. To the extent that FASL retains any of the licenses
under Parent Licensed Patents other than Coatue Licensed Patents granted by
Parent under Sections 3 and 5 following any termination of this Agreement, the
obligations of FASL under Section 6.1 shall survive. To the extent that FASL
retains any of the licenses under Coatue Licensed Patents granted by Parent
under Sections 3 and 5 following any termination of this Agreement, the
obligations of FASL under Section 6.2 shall survive. To the extent that Section
6.1 or Section 6.2 survives, Sections 6.3 through 6.8 shall survive.

 

9.5 Continuing Liability. The termination of this Agreement for any reason shall
not release either Party from any liability, obligation or agreement which has
already accrued at the time of termination. Termination of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, which a Party may have hereunder, at law or otherwise, or
which may arise out of or in connection with such termination.

 

9.6 Survival. The provisions of Sections 1, 2, 4 (with respect to Licensed
Products made, imported, sold, offered for sale, leased or otherwise disposed of
prior to termination of the Agreement), 6, 8, 9.2, 9.3, 9.4, 9.5, 9.6 and 10,
and any other sections of this Agreement to the extent expressly provided
herein, shall survive any termination of this Agreement.

 

10. MISCELLANEOUS

 

10.1 Limitation. Nothing contained in this Agreement shall be construed as:

 

10.1.1 a warranty or representation by either Party or its Subsidiaries
sublicensed hereunder as to the validity, enforceability or scope of any
Licensed Patents; or

 

10.1.2 conferring upon either Party or its Subsidiaries sublicensed hereunder
any license, right or privilege under any patents, utility models or design
patents except the licenses, rights and privileges expressly granted hereunder;
or

 

10.1.3 a warranty or representation that any acts licensed or sublicensed
hereunder will be free from infringement of patents, utility models, design
patents, copyrights, mask work rights or trade secrets other than those Patents
under which licenses, rights and privileges have been expressly granted
hereunder; or

 

10.1.4 an obligation of either Party or its Subsidiaries to file or maintain any
patent application, secure any patent or maintain any patent in force; or

 

10.1.5 an arrangement to bring or prosecute actions or suits against third
parties for infringement or conferring any right to bring or prosecute actions
or suits against third parties for infringement;

 

14

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

10.1.6 conferring any right to use in advertising, publicly or otherwise, any
trademark, service mark, trade name or their equivalent, or any contraction,
abbreviation or simulation thereof, of either Party or its Subsidiaries
sublicensed hereunder; or

 

10.1.7 derogating from or otherwise affecting Parent’s non-competition
obligations in Sections 2 and 3 of the Non-Competition Agreement for so long as
such obligations remain in effect.

 

10.2 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain independent contractors. Nothing in this Agreement will be
construed to constitute the Parties as partners, or principal and agent for any
purpose whatsoever. Neither Party will bind, or attempt to bind, the other Party
hereto to any contract or other obligation, and neither Party will represent to
any third party that it is authorized to act on behalf of the other Party to
this Agreement.

 

10.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

 

10.4 Dispute Resolution. The Parties hereby agree that claims, disputes or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement shall be
resolved in accordance with the dispute resolution procedures set forth in
Schedule A to the Operating Agreement applied mutatis mutandis.

 

10.5 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

10.6 Successors and Assigns. Each Party shall have the right (with written
notice to the other Party, but without the need to obtain the consent of the
other Party) to assign this Agreement, together with all of its rights and
obligations hereunder, to an Acquirer as part of a merger or consolidation of
such Party or its Semiconductor Group with or into such Acquirer or a merger of
such Acquirer into such Party, or as part of a sale of all or substantially all
of the assets or business of such Party or its Semiconductor Group to such
Acquirer, provided that the assigning Party’s right to make such assignment is
contingent and conditioned upon the non-assigning Party being accorded the right
to terminate this Agreement or invoke the provisions of Section 9.3.3 following
such merger, consolidation or sale of assets or business, as applicable, in
accordance with the terms of Section 9.2; and provided further that such
Acquirer assumes all of the assigning Party’s obligations under this Agreement,
including the obligation to grant, under all Licensed Patents of the assigning
Party and its Subsidiaries licensed as of the Change of Control Date and all
Acquirer Licensed Patents (subject to Section 3.3), the rights, licenses and
immunities granted to the non-assigning Party and its Subsidiaries under
Sections 2, 3 and 4 (as may be limited under Sections 9.3.2 and 9.3.3). In
addition, each Party shall have the right (with written notice to

 

15

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

the other Party, but without the need to obtain the consent of the other Party)
to assign this Agreement, together with all of its rights and obligations
hereunder, to a Subsidiary of such Party to which such Party transfers all or
substantially all of the assets or business of its Semiconductor Group (for
purposes of clarification, such transfer shall not be deemed a Change of Control
of such Party or its Semiconductor Group). Except as expressly provided herein,
the rights and obligations hereunder may not be assigned or delegated by a Party
without the prior written consent of the other Party. Any purported assignment,
sale, transfer, delegation or other disposition of such rights or obligations by
either Party, except as permitted herein, shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
Party shall assign its rights under any of its Licensed Patents unless such
assignment is made subject to the terms of this Agreement.

 

10.7 Entire Agreement; Amendment. This Agreement (including the Schedules
hereto) and the other Transaction Documents constitute the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof, and supersede any prior communications, representations,
understandings and agreements, either oral or written, between the Parties with
respect to such subject matter; provided, however, that the rights, licenses and
immunities granted to the Parties in such prior agreements shall survive the
execution of this Agreement and the other Transaction Documents to the extent
set forth in, and in accordance with the terms of, the FASL (Japan) Termination
Agreement (including Section 3.6 thereof). This Agreement may not be altered or
amended except by a written instrument signed by authorized legal
representatives of both Parties and Fujitsu. Any waiver of the provisions of
this Agreement or of a Party’s rights or remedies under this Agreement must be
in writing to be effective. Failure, neglect or delay by a Party to enforce the
provisions of this Agreement or its rights or remedies at any time will not be
construed and will not be deemed to be a waiver of such Party’s rights under
this Agreement and will not in any way affect the validity of the whole or any
part of this Agreement or prejudice such Party’s right to take subsequent
action. No single or partial exercise of any right, power or privilege granted
under this Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement are cumulative and are not exclusive of any rights or
remedies provided by law or any other Transaction Document.

 

10.8 Notices and Other Communications. All notices required or permitted under
this Agreement shall refer to this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

16

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

If to FASL:

 

FASL LLC

c/o Advanced Micro Devices, Inc.

One AMD Place

M/S 150

P.O. Box 3453

Sunnyvale, California 94086

Attn: General Counsel

Telephone: (408) 749-2202

Facsimile: (408) 774-7399

 

With a copy to (which shall not constitute notice):

 

FASL LLC

915 DeGuigne Drive

Sunnyvale, California 94086

U.S.A.

Attention: Chief Executive Officer

Telephone: (408) 749-5172

Facsimile: (408) 749-2068

 

If to AMD:

 

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94086

U.S.A.

Attn: General Counsel

Telephone: +1 (408) 749-2202

Facsimile: +1 (408) 774-7399

 

With a copy to (which shall not constitute notice):

 

Advanced Micro Devices, Inc.

5204 East Ben White Boulevard

Mail Stop 563

Austin, Texas 78741

Attn: Vice President, Intellectual Property

Telephone: +1 (512) 602-0148

Facsimile: +1 (512) 602-4932

 

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 10.8.

 

10.9 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

17

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

10.10 Severability. If any provision in this Agreement is found or held to be
invalid or unenforceable, then the meaning of such provision will be construed,
to the extent feasible, so as to render the provision enforceable, and if no
feasible interpretation would save such provision, it will be severed from the
remainder of this Agreement which will remain in full force and effect unless
the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will use their respective best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement.

 

10.11 Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

10.12 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

10.13 Confidentiality of Terms. Neither Party shall disclose the terms of this
Agreement to any third parties, except that either Party may disclose to third
parties the existence of this Agreement and may disclose the terms of this
Agreement to the extent reasonably necessary, in confidence, to its legal
counsel, accountants, and banks and their advisors, and to its present or future
financing sources for, potential investors in, and potential successors to, all
or any portion of the assets or business of such Party.

 

[Remainder of page intentionally left blank.]

 

 

18

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

ADVANCED MICRO DEVICES, INC.       FASL LLC By:  

/s/ Thomas M. McCoy

--------------------------------------------------------------------------------

      By:  

/s/ Thomas M. McCoy

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy      

Name:

  Thomas M. McCoy

Title:

  Senior Vice President, General Counsel      

Title:

  Manager

 

S-1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.